
	
		I
		112th CONGRESS
		2d Session
		H. R. 3890
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Daniel E. Lungren of
			 California (for himself and Mr. McCarthy
			 of California) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To provide for additional Federal district
		  judgeships.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Judicial Relief Act of
			 2012.
		2.Federal district
			 judgeships
			(a)Additional
			 permanent district judgeshipThe President shall appoint, by and
			 with the advice and consent of the Senate—
				(1)2
			 additional district judges for the district of Arizona;
				(2)4
			 additional district judges for the eastern district of California;
				(3)1
			 additional district judge for the district of Minnesota;
				(4)1
			 additional district judge for the southern district of Texas; and
				(5)2
			 additional district judges for the western district of Texas.
				(b)Conversion of
			 temporary judgeshipsThe existing judgeships for the district of
			 Arizona and the central district of California authorized by section 312(c) of
			 the 21st Century Department of Justice Appropriations Authorization Act (28
			 U.S.C. 133 note; Public Law 107–273; 116 Stat. 1788), as of the date of the
			 enactment of this Act, shall be authorized under section 133 of title 28,
			 United States Code, and the incumbents in those offices shall hold the office
			 under section 133 of title 28, United States Code, as amended by this
			 Act.
			(c)Technical and
			 conforming amendmentsThe table contained in section 133(a) of
			 title 28, United States Code, is amended—
				(1)by striking the
			 item relating to the district of Arizona and inserting the following:
					
						
							
								
									Arizona15
									
								
							
						;
				(2)by striking the
			 item relating to California and inserting the following:
					
						
							
								
									California:
									
									Northern14
									
									Eastern10
									
									Central28
									
									Southern13
									
								
							
						;
				(3)by striking the
			 item relating to the district of Minnesota and inserting the following:
					
						
							
								
									Minnesota8
									
								
							
						;
					and(4)by striking the
			 item relating to Texas and inserting the following:
					
						
							
								
									Texas:
									
									Northern12
									
									Eastern20
									
									Central7
									
									Southern15
									
								
							
						.
				(d)Increase in
			 filing feesSection 1914(a) of title 28, United States Code, is
			 amended by striking $350 and inserting
			 $360.
			3.Additional place
			 of holding courtSection 84(b)
			 of title 28, United States Code, is amended in the second sentence by inserting
			 Bakersfield, after shall be held at.
		
